Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains the following patentably distinct species:
Species A, Fig. 1 for a first zipper pull tab;
Species B, Fig. 24A for a first zipper pull tab with a tab for opening the gate;
Species C, Fig. 24B for a first zipper pull tab with a push configuration gate;
Species D, Fig. 24C for a first zipper pull tab with an axially sliding gate;
Species E, Fig. 24D for a first zipper pull tab with an axially sliding gate actuated by a side mounted button;
Species F, Fig. 24E for a first zipper pull tab with an inset face sliding configuration for a gate;
Species G, Fig. 24F for a first zipper pull tab with a face slide configuration forming a gate;
Species H, Fig. 24G for a first zipper pull tab wherein in the end hook actuates an axially sliding gate;
Species I, Fig. 24H for a first zipper pull tab with an outwardly pivoting gate;
Species J, Fig. 24I for a first zipper pull tab with a hollow sliding gate;
Species K, Fig. 24J for a first zipper pull tab with a side pinching or squeezing configuration for a clip-style gate;
Species L, Fig. 24K, for a first zipper pull tab with a resilient wire type gate;
Species M, Fig. 25L for a first zipper pull tab with a push configuration gate;
Species N, Fig. 25M for a first zipper pull tab with a pull cap configuration with a gate;
Species O, Fig. 25N for a first zipper pull tab with a push configuration gate similar to Species M but with a orthogonal gate and hook ends;
Species P, Fig. 25P for a first zipper pull tab with a sliding gate;
Species Q, Fig. 26Q for a first zipper pull tab;
Species R, Fig. 26R for a first zipper pull tab;
Species S, Fig. 26S for a first zipper pull tab;
Species T, Fig. 26T for a first zipper pull tab;
Species U, Fig. 10 for a second zipper pull tab;
Species V, Fig. 27A for second zipper pull tab with a C-shaped coupling for locking with the first zipper pull tab;
Species W, Fig. 27B for a second zipper pull tab with a rectangular shaped coupling for locking with the first zipper pull tab;
Species X, Fig. 27C for a second zipper pull tab with a distally located post for coupling with the first zipper pull tab;
Species Y, Fig. 27D with a second zipper pull tab with a distally located C-shaped coupling for locking with the first zipper pull tab.
The claims are directed to at least Species A, B, C, H, J, L, M, N, Q, R and S.
The species are independent or distinct because claims direct to the different species recite the mutually exclusive characteristics of the species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 12 appear generic to most of the listed species described as being apparently claimed.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
--the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677